AO 450 (GAS Rev 10/03) Judgment in a Civil Case

United States District Court
Southern District of Georgia

 

RUDOLPH HENRY ALLEN,

Plaintiff,
JUDGMENT IN A CIVIL CASE

Vv. CASE NUMBER: 4:18-cv-263
ILA LOCAL 114, et al.,

Defendants.

Oo Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
has rendered its verdict.

ZW Decision by Court.This action came before the Court. The issues have been considered and a decision has been
rendered.

IT IS ORDERED AND ADJUDGED

that in accordance with the Court's Order dated May 7, 2019, this action is dismissed without

prejudice for failure to follow the Court's directive and failure to prosecute. This case stands closed.

Approved by:

 

May 10, 2019
Date

 

 

 

 

GAS Rev 10/1/03
